department of the treasury internal_revenue_service washington d c cc pa cbs br1 date gl-700795-00 number release date uilc memorandum for north central district_counsel from alan c levine chief branch collection bankruptcy summonses cc pa cbs br1 subject processing offers in compromise during or after collection_due_process proceedings the purpose of this memorandum is to indicate a change in a position previously set forth in a date memorandum for your office on the above-cited topic the date memorandum was written in response to your office’s request for assistance in formulating procedures for the collection_division for working offer_in_compromise cases during the time in which the office of appeals appeals has jurisdiction over a collection_due_process cdp proceeding the date memorandum was recently released as public chief_counsel_advice and was published in the date tax notes today reference number tnt on page of the date memorandum the third paragraph provides as follows similarly if appeals has issued its determination but retains jurisdiction over that determination pursuant to sec_6330 a proposed offer made to a revenue_officer should be referred to appeals appeals may reconsider its original determination at that time sec_6330 provides that within days of an appeals determination in a cdp hearing a taxpayer may seek judicial review of that determination pursuant to sec_6330 appeals retains jurisdiction with respect to any determination made under sec_6330 including any subsequent hearings requested by the person who requested the original hearing on issues regarding collection actions taken or proposed with respect to such determination and after the person has exhausted all administrative remedies a change_in_circumstances with respect to such person which affects such determination the cited paragraph from the date memorandum pertains to the extent of this retained jurisdiction by appeals gl-700795-00 the cited paragraph incorrectly suggests that the retained jurisdiction of appeals requires coordination with appeals of offers in compromise made subsequent to a cdp determination rather the retained jurisdiction of appeals may be invoked by a taxpayer for the purposes described in sec_6330 -ie for a hearing on issues regarding collection actions taken or proposed to be taken with respect to the cdp determination or after the taxpayer exhausts administrative remedies reconsideration of appeals’ original determination because of a change_in_circumstances see also temp sec_301_6330-1t h a revenue_officer who receives a proposed offer after appeals has issued a cdp determination may evaluate that offer under the regular offer procedures and is not required to refer the offer to appeals similarly the revenue_officer may consider and act on other collection alternatives proposed subsequent to a cdp determination without referring the matter to appeals only if the taxpayer invokes the retained jurisdiction of appeals should the matter be referred to that function this memorandum supersedes the cited paragraph in the date memorandum the discussion in the remainder of the date memorandum remains unchanged if you have any further questions please call
